United States Department of Labor
Employees’ Compensation Appeals Board
_____________________________________________
M.H., Appellant
and
DEPARTMENT OF JUSTICE, U.S. ATTORNEY’S
OFFICE, WESTERN DISTRICT OF TENNESSEE,
Memphis, TN, Employer
_____________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 06-1876
Issued: April 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2006 appellant filed a timely appeal of a July 5, 2006 decision of the
Office of Workers’ Compensation Programs denying her request for reconsideration on the
grounds that it was not timely filed and did not present clear evidence of error. Because more
than one year has elapsed between the last merit decision dated May 4, 2005 and the filing of this
appeal on August 11, 2006, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s May 5, 2006 request for
reconsideration on the grounds that it was not timely filed and did not present clear evidence of
error.

FACTUAL HISTORY
On January 25, 2005 appellant, then a 37-year-old legal assistant, filed an occupational
disease claim (Form CA-2) asserting that she sustained a herniated cervical disc in the
performance of duty on or before March 15, 2000. She attributed her condition to overwork in
early 2000 and lifting heavy boxes of files from early 2000 onward. Appellant noted that she
had previously claimed a ganglion cyst of the right wrist. She submitted medical evidence.
In an August 28, 2001 report, Dr. Michael J. Sorenson, an attending orthopedist,
diagnosed right carpal tunnel syndrome, cervical spine pain and possible radicular pain. He
noted appellant’s employment as a “legal secretary” at the employing establishment for the past
20 months. In an October 3, 2002 report, Dr. Freddie Everson, an attending Board-certified
family practitioner, diagnosed a right wrist ganglion and right shoulder pain. In a January 19,
2005 report, Dr. Francis X. Camillo, an attending Board-certified orthopedic surgeon, diagnosed
neck pain. In a January 24, 2005 report, he attributed appellant’s symptoms to a left-sided C5-6
herniation with foraminal narrowing. Dr. Camillo submitted February 18 and April 6, 2005
follow-up reports prescribing medication and physical therapy.1
In a February 15, 2005 letter, the employing establishment controverted the claim,
asserting that appellant did not notify her supervisor of any back pain until January 25, 2005 and
that she was not ordered to lift file boxes.
In a March 9, 2005 letter, the Office advised appellant of the additional evidence needed
to establish her claim. The Office emphasized the need to submit rationalized medical evidence
from her attending physician explaining how and why work factors would cause the claimed
herniated cervical disc.
In an April 15, 2005 letter, appellant asserted that a supervisor ordered her to lift boxes of
files. She listed contact information for several coworkers to verify her account of lifting file
boxes.
By decision dated May 4, 2005, the Office denied appellant’s claim on the grounds that
causal relationship was not established.
In a letter dated May 4, 2006 and postmarked May 5, 2006, appellant requested
reconsideration.2 She asserted that the medical evidence of record was sufficient to establish
causal relationship. Appellant asserted that the Office erred by not contacting individuals she
named as witnesses. She submitted a January 20, 2005 magnetic resonance imaging (MRI) scan
report showing disc bulging at C4-5, C5-6, an April 13, 2005 state compensation form and
copies of Dr. Camillo’s reports previously of record.
1

Appellant submitted physical therapy notes dated from January to March 2005.

2

Appellant also submitted an undated appeal rights form requesting reconsideration of an unspecified decision.
In a May 18, 2006 letter, the Office requested that she clarify which appeal right she asserted. Appellant responded
on June 1, 2006 that she requested reconsideration. She also submitted a May 30, 2006 appeal rights form
requesting reconsideration of the May 4, 2005 decision.

2

By decision dated July 5, 2006, the Office denied appellant’s May 5, 2006 request for
reconsideration on the grounds that it was untimely filed and failed to present clear evidence of
error. The Office found that appellant’s May 5, 2006 request was untimely as it was filed more
than one year after the May 4, 2005 merit decision. The Office further found that appellant’s
May 4, 2006 letter and the accompanying evidence did not establish that the Office erred in
denying her claim.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 does not entitle a claimant
to a review of an Office decision as a matter of right.4 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.5 The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority. One such limitation is that the Office will not review a decision denying
or terminating a benefit unless the application for review is filed within one year of the date of
that decision.6 The Board has found that the imposition of this one-year time limitation does not
constitute an abuse of the discretionary authority granted the Office under 5 U.S.C. § 8128(a).7
In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its regulation.8
Office regulation states that the Office will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in the Office’s regulation, if the
claimant’s request for reconsideration shows “clear evidence of error” on the part of the Office.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.10 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.11 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.12 It is not enough merely to show that the evidence could be construed
3

5 U.S.C. § 8128(a).

4

Thankamma Mathews, 44 ECAB 765, 768 (1993).

5

Id.; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

6

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
7

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 4 at 769; Jesus D. Sanchez, supra note 5 at 967.

8

Thankamma Mathews, supra note 4 at 770.

9

20 C.F.R. § 10.607(b).

10

Thankamma Mathews, supra note 4 at 770.

11

Leona N. Travis, 43 ECAB 227, 241 (1991).

12

Jesus D. Sanchez, supra note 5 at 968.

3

so as to produce a contrary conclusion.13 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.14 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.15 The Board must make an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.16
ANALYSIS
The Office properly determined in this case that appellant failed to file a timely
application for review. The Office issued its last merit decision in this case on May 4, 2005.
Appellant’s request for reconsideration was untimely filed as it was postmarked on May 5, 2006,
more than one year after the last merit decision.17 It must now be determined whether
appellant’s May 5, 2006 request for reconsideration demonstrated clear evidence of error in the
Office’s May 4, 2005 decision.
Appellant’s May 4, 2006 letter asserted that the medical evidence was sufficient to
establish causal relationship between a herniated cervical disc and work factors. The Board finds
that this letter does not raise a substantial question as to whether the Office’s May 4, 2005
decision was in error or prima facie shift the weight of the evidence in appellant’s favor.
Therefore, it is insufficient to establish clear evidence of error. The MRI scan report, state
compensation form and Dr. Camillo’s reports do not contain medical rationale addressing the
critical issue of causal relationship and are thus irrelevant to the claim. Therefore, they are
insufficient to raise a substantial question as to the correctness of the Office’s May 4, 2005
decision.
Accordingly, the Board finds that the arguments and evidence submitted by appellant in
support of her May 5, 2006 request for reconsideration do not prima facie shift the weight of the
evidence in her favor or raise a substantial question as to the correctness of the Office’s May 4,
2005 decision and are thus insufficient to demonstrate clear evidence of error.

13

Leona N. Travis, supra note 11.

14

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

15

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

16

Gregory Griffin, supra note 6.

17

Veletta C. Coleman, 48 ECAB 367 (1997); Larry L. Lilton, 44 ECAB 243 (1992).

4

CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely and failed to
show clear evidence of error in the Office’s May 4, 2005 decision, the last merit decision in the
case. Therefore, the July 5, 2006 decision of the Office denying appellant’s May 5, 2006 request
for reconsideration was proper under the law and the facts of this case.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 5, 2006 is affirmed.
Issued: April 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

